


Exhibit 10.1




















RAINMAKER SYSTEMS, INC.
LOAN AND SECURITY AGREEMENT



#PageNum#



--------------------------------------------------------------------------------


This LOAN AND SECURITY AGREEMENT (this “Agreement”) is entered into as of June
14, 2012, by and between Comerica Bank (“Bank”) and Rainmaker Systems, Inc.
(“Borrower”).
RECITALS
Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower. This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.
AGREEMENT
The parties agree as follows:
1.
DEFINITIONS AND CONSTRUCTION.

1.1    Definitions. As used in this Agreement, all capitalized terms shall have
the definitions set forth on Exhibit A. Any term used in the Code and not
defined herein shall have the meaning given to the term in the Code.
1.2    Accounting Terms. Any accounting term not specifically defined on Exhibit
A shall be construed in accordance with GAAP and all calculations shall be made
in accordance with GAAP. The term “financial statements” shall include the
accompanying notes and schedules.
2.
LOAN AND TERMS OF PAYMENT.

2.1    Credit Extensions.
(a)    Promise to Pay. Borrower promises to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.
(b)    Advances Under Revolving Line.
(i)    Amount. Subject to and upon the terms and conditions of this Agreement
Borrower may request Advances in an aggregate outstanding amount not to exceed
the lesser of (A) the Revolving Line or (B) the Borrowing Base, less the
aggregate face amount of Letters of Credit issued under the Letter of Credit
Sublimit, the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves under the Credit Card Services
Sublimit. The aggregate face amounts of Letters of Credit issued under the
Letter of Credit Sublimit and the aggregate limits of the corporate credit cards
issued to Borrower and merchant credit card processing reserves under the Credit
Card Services Sublimit (collectively, the “Sublimits”) shall not collectively
exceed Five Hundred Thousand Dollars ($500,000) (the “Maximum Sublimit Amount”)
at any time. Amounts borrowed pursuant to this Section 2.1(b) may be repaid and
reborrowed at any time without penalty or premium prior to the Revolving
Maturity Date, at which time all Advances under this Section 2.1(b) shall be
immediately due and payable.
(ii)    Form of Request. Whenever Borrower desires an Advance, Borrower will
notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (12:00 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made. Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit C. Bank
is authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any facsimile or telephonic notice given by a person who Bank reasonably
believes to be a Responsible Officer or a designee thereof, and Borrower shall
indemnify and hold Bank harmless for any damages or loss suffered by Bank as a
result of such reliance. Bank will credit the amount of Advances made under this
Section 2.1(b) to Borrower’s deposit account.

#PageNum#



--------------------------------------------------------------------------------


(iii)    Letter of Credit Sublimit. Subject to the availability under the
Revolving Line, and in reliance on the representations and warranties of
Borrower set forth herein, at any time and from time to time from the date
hereof through the Business Day immediately prior to the Revolving Maturity
Date, Bank shall issue for the account of Borrower such Letters of Credit as
Borrower may request by delivering to Bank a duly executed letter of credit
application on Bank’s standard form; provided, however, that the outstanding and
undrawn amounts under all such Letters of Credit (i) shall not at any time
exceed the Letter of Credit Sublimit, and (ii) shall be deemed to constitute
Advances for the purpose of calculating availability under the Revolving Line.
Any drawn but unreimbursed amounts under any Letters of Credit shall be charged
as Advances against the Revolving Line. Notwithstanding the foregoing, the
aggregate outstanding amount of Letters of Credit, together with the aggregate
limits of the corporate credit cards issued to Borrower and merchant credit card
processing reserves under the Credit Card Services Sublimit, shall not exceed
the Maximum Sublimit Amount at any time. All Letters of Credit shall be in form
and substance acceptable to Bank in its sole discretion and shall be subject to
the terms and conditions of Bank’s form application and letter of credit
agreement. Borrower will pay any standard issuance and other fees that Bank
notifies Borrower it will charge for issuing and processing Letters of Credit.
(iv)    Credit Card Services Sublimit. Subject to the terms and conditions of
this Agreement, Borrower may request corporate credit cards and standard and
e-commerce merchant account services from Bank (collectively, the “Credit Card
Services”). The aggregate limit of the corporate credit cards and merchant
credit card processing reserves shall not exceed the Credit Card Services
Sublimit, provided that availability under the Revolving Line shall be reduced
by the aggregate limits of the corporate credit cards issued to Borrower and
merchant credit card processing reserves. Notwithstanding the foregoing, the
aggregate limits of the corporate credit cards issued to Borrower and merchant
credit card processing reserves under the Credit Card Services Sublimit,
together with the aggregate outstanding amount of Letters of Credit, shall not
exceed the Maximum Sublimit Amount at any time. In addition, Bank may, in its
sole discretion, charge as Advances any amounts that become due or owing to Bank
in connection with the Credit Card Services. The terms and conditions (including
repayment and fees) of such Credit Card Services shall be subject to the terms
and conditions of the Bank’s standard forms of application and agreement for the
Credit Card Services, which Borrower hereby agrees to execute.
(v)    Collateralization of Obligations Extending Beyond Maturity. Any Letters
of Credit or Credit Card Services that may extend beyond the Revolving Maturity
Date, then, effective as of the Revolving Maturity Date, the balance in any
deposit accounts held by Bank and the certificates of deposit or time deposit
accounts issued by Bank in Borrower’s name (and any interest paid thereon or
proceeds thereof, including any amounts payable upon the maturity or liquidation
of such certificates or accounts), shall automatically secure such obligations
to the extent of the then continuing or outstanding and undrawn Letters of
Credit and Credit Card Services; provided, however, that if there are
insufficient balances in such accounts to secure such obligations, Borrower
shall immediately deposit such additional funds as are necessary to fully secure
such obligations. Borrower authorizes Bank to hold such balances in pledge and
to decline to honor any drafts thereon or any requests by Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
Letters of Credit and/or Credit Card Services are outstanding or continue.
(c)    Term Loan Advances.
(i)    Subject to and upon the terms and conditions of this Agreement, Bank
agrees to make Term Loan Advances to Borrower. Borrower may request Term Loan
Advances, in a minimum amount of $250,000 or whole number multiples thereof,
from the date hereof through December 14, 2012. The aggregate outstanding amount
of Term Loan Advances shall not exceed the Term Loan Maximum Amount.
(ii)    Interest shall accrue from the date of each Term Loan Advance at the
rate specified in Section 2.3(a), and shall be payable in accordance with
Section 2.3(c). Any Term Loan Advances that are outstanding on December 14, 2012
shall be payable in thirty (30) equal monthly installments of principal, plus
all accrued interest, beginning on January 1, 2013, and continuing on the same
day of each month thereafter through the Term Loan Maturity Date, at which time
all amounts due in connection with Term Loan Advances shall be immediately due
and payable. Term Loan Advances, once repaid, may not be reborrowed. Borrower
may prepay any Term Loan Advances without penalty or premium.

#PageNum#



--------------------------------------------------------------------------------


(iii)    When Borrower desires to obtain a Term Loan Advance, Borrower shall
notify Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time three (3) Business Days before the
day on which the Term Loan Advance is to be made. Such notice shall be
substantially in the form of Exhibit C. The notice shall be signed by a
Responsible Officer or its designee. Bank shall be entitled to rely on any
facsimile or telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrower shall indemnify and
hold Bank harmless for any damages or loss suffered by Bank as a result of such
reliance.
2.2    Overadvances. If the aggregate amount of the outstanding Advances plus
the then current amount of the Sublimits exceeds the lesser of the Revolving
Line or the Borrowing Base at any time, Borrower shall immediately pay to Bank,
in cash, the amount of such excess.
2.3    Interest Rates, Payments, and Calculations.
(a)    Interest Rates.
(i)    Advances. Except as set forth in Section 2.3(b), the Advances shall bear
interest, on the outstanding daily balance thereof, as set forth in the Prime
Referenced Rate Addendum to Loan and Security Agreement attached hereto as
Exhibit F.
(ii)    Term Loan Advances. Except as set forth in Section 2.3(b), Term Loan
Advances shall bear interest, on the outstanding daily balance thereof, as set
forth in the Prime Referenced Rate Addendum to Loan and Security Agreement
attached hereto as Exhibit F.
(b)    Late Fee; Default Rate. If any payment is not made within 10 days after
the date such payment is due, Borrower shall pay Bank a late fee equal to the
lesser of (i) five percent (5%) of the amount of such unpaid amount or (ii) the
maximum amount permitted to be charged under applicable law. All Obligations
shall bear interest, from and after the occurrence and during the continuance of
an Event of Default, at a rate equal to five (5) percentage points above the
interest rate applicable immediately prior to the occurrence of the Event of
Default.
(c)    Payments. Interest hereunder shall be due and payable on the first
Business Day of each month during the term hereof. Bank shall, at its option,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder.
(d)    Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.
2.4    Crediting Payments. Prior to the occurrence and continuance of an Event
of Default, Bank shall credit a wire transfer of funds, check or other item of
payment to such deposit account or Obligation as Borrower specifies. After the
occurrence and during the continuance of an Event of Default, Bank shall have
the right, in its sole discretion, to immediately apply any wire transfer of
funds, check, or other item of payment Bank may receive to conditionally reduce
Obligations, but such applications of funds shall not be considered a payment on
account unless such payment is of immediately available federal funds or unless
and until such check or other item of payment is honored when presented for
payment. Notwithstanding anything to the contrary contained herein, any wire
transfer or payment received by Bank after 12:00 noon Pacific time shall be
deemed to have been received by Bank as of the opening of business on the
immediately following Business Day. Whenever any payment to Bank under the Loan
Documents would otherwise be due (except by reason of acceleration) on a date
that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

#PageNum#



--------------------------------------------------------------------------------


2.5    Fees. Borrower shall pay to Bank the following:
(a)    Revolving Line Facility Fee. On the Closing Date, a commitment fee with
respect to the Revolving Line equal to $5,000, which shall be nonrefundable;
(b)    Term Loan Facility Fee. On the Closing Date, a commitment fee with
respect to the Term Loan equal to $12,500, which shall be nonrefundable; and
(c)    Bank Expenses. On the Closing Date, all Bank Expenses incurred through
the Closing Date, and, after the Closing Date, all Bank Expenses, as and when
they become due.
2.6    Term. This Agreement shall become effective on the Closing Date and,
subject to Section 13.8, shall continue in full force and effect for so long as
any Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.
3.
CONDITIONS OF LOANS.

3.1    Conditions Precedent to Initial Credit Extension. The obligation of Bank
to make the initial Credit Extension is subject to the condition precedent that
Bank shall have received, in form and substance satisfactory to Bank, the
following:
(a)    this Agreement;
(b)    an officer’s certificate of Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;
(c)    a financing statement (Form UCC-1) naming Borrower as debtor;
(d)    agreement to furnish insurance;
(e)    a lessor’s acknowledgment and subordination for Borrower’s leased
location at 1908 Kramer Lane, Suite 300, Austin, TX 78758;
(f)    payment of the fees and Bank Expenses then due specified in Section 2.5;
(g)    current SOS Reports indicating that except for Permitted Liens, there are
no other security interests or Liens of record in the Collateral;
(h)    current financial statements, including audited statements for Borrower’s
most recently ended fiscal year, together with an unqualified opinion, company
prepared consolidated and consolidating balance sheets and income statements for
the most recently ended month in accordance with Section 6.2, and such other
updated financial information as Bank may reasonably request;
(i)    current Compliance Certificate in accordance with Section 6.2;
(j)    payoff letter and/or UCC-3 termination statement from Bridge Bank, NA;
(k)    an Automatic Debit Authorization; and
(l)    such other documents or certificates, and completion of such other
matters, as Bank may reasonably deem necessary or appropriate.

#PageNum#



--------------------------------------------------------------------------------


3.2    Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:
(a)    timely receipt by Bank of the Payment/Advance Form as provided in Section
2.1; and
(b)    the representations and warranties contained in Article 5 shall be true
and correct in all material respects on and as of the date of such
Payment/Advance Form and on the effective date of each Credit Extension as
though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true, correct and complete in all
material respects as of such date). The making of each Credit Extension shall be
deemed to be a representation and warranty by Borrower on the date of such
Credit Extension as to the accuracy of the facts referred to in this Section
3.2.
4.
CREATION OF SECURITY INTEREST.

4.1    Grant of Security Interest. Borrower grants and pledges to Bank a
continuing security interest in the Collateral, now existing or hereafter
acquired, to secure prompt repayment of any and all Obligations and to secure
prompt performance by Borrower of each of its covenants and duties under the
Loan Documents. Except as set forth in the Schedule, such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
later-acquired Collateral. Borrower also hereby agrees (i) not to sell,
transfer, assign, mortgage, pledge, lease, grant a security interest in, or
encumber any of its Intellectual Property, except in connection with Permitted
Liens and Permitted Transfers and (ii) not to agree with any third party that it
will not sell, transfer, assign, mortgage, pledge, lease, grant a security
interest in, or encumber any of its Intellectual Property. Notwithstanding any
termination of this Agreement, Bank’s Lien on the Collateral shall remain in
effect for so long as any Obligations are outstanding.
4.2    Perfection of Security Interest. Borrower authorizes Bank to file at any
time financing statements, continuation statements, and amendments thereto that
(i) either specifically describe the Collateral or describe the Collateral as
all assets of Borrower of the kind pledged hereunder, and (ii) contain any other
information required by the Code for the sufficiency of filing office acceptance
of any financing statement, continuation statement, or amendment, including
whether Borrower is an organization, the type of organization and any
organizational identification number issued to Borrower, if applicable. Any such
financing statements may be filed by Bank at any time in any jurisdiction
whether or not Revised Article 9 of the Code is then in effect in that
jurisdiction. Borrower shall from time to time endorse and deliver to Bank, at
the request of Bank, all Negotiable Collateral and other documents that Bank may
reasonably request, in form satisfactory to Bank, to perfect and continue
perfection of Bank’s security interests in the Collateral and in order to fully
consummate all of the transactions contemplated under the Loan Documents.
Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party, Borrower shall
take such steps as Bank reasonably requests for Bank (i) to obtain an
acknowledgment, in form and substance satisfactory to Bank, of the bailee that
the bailee holds such Collateral for the benefit of Bank, and (ii) to obtain
“control” of any Collateral consisting of investment property, deposit accounts,
letter-of-credit rights or electronic chattel paper (as such items and the term
“control” are defined in Revised Article 9 of the Code) by causing the
securities intermediary or depositary institution or issuing bank to execute a
control agreement in form and substance satisfactory to Bank. Borrower will not
create any chattel paper without placing a legend on the chattel paper
acceptable to Bank indicating that Bank has a security interest in the chattel
paper. Borrower from time to time may deposit with Bank specific cash collateral
to secure specific Obligations; Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding.
4.3    Right to Inspect. Bank (through any of its officers, employees, or
agents) shall have the right, upon reasonable prior notice, from time to time
during Borrower’s usual business hours but no more than twice a year (unless an
Event of Default has occurred and is continuing), to inspect Borrower’s Books
and to make copies thereof and to check, test, and appraise the Collateral in
order to verify Borrower’s financial condition or the amount, condition of,

#PageNum#



--------------------------------------------------------------------------------


or any other matter relating to, the Collateral.
5.
REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows:
5.1    Due Organization and Qualification. Borrower and each Subsidiary is an
entity duly existing under the laws of the state in which it is incorporated or
organized, as applicable, and qualified and licensed to do business in any state
in which the conduct of its business or its ownership of property requires that
it be so qualified, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Effect.
5.2    Due Authorization; No Conflict. The execution, delivery, and performance
of the Loan Documents are within Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in Borrower’s organizational documents, nor will they constitute an event of
default under any material agreement by which Borrower is bound. Borrower is not
in default under any agreement by which it is bound, except to the extent such
default would not reasonably be expected to cause a Material Adverse Effect.
5.3    Collateral. Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. All
Collateral is located solely in the Collateral States. The Eligible Accounts are
bona fide existing obligations. The property or services giving rise to such
Eligible Accounts has been delivered or rendered to the account debtor or its
agent for immediate shipment to and unconditional acceptance by the account
debtor. Borrower has not received notice of actual or imminent Insolvency
Proceeding of any account debtor whose accounts are included in any Borrowing
Base Certificate as an Eligible Account. No licenses or agreements giving rise
to such Eligible Accounts is with any Prohibited Territory or with any Person
organized under or doing business in a Prohibited Territory. All Inventory is in
all material respects of good and merchantable quality, free from all material
defects, except for Inventory for which adequate reserves have been made. Except
as set forth in the Schedule or as otherwise explicitly permitted under the
terms of this Agreement, none of the Collateral is maintained or invested with a
Person other than Bank.
5.4    Intellectual Property. Borrower is the sole owner of the Intellectual
Property, except for licenses granted by Borrower to its customers in the
ordinary course of business. To the best of Borrower’s knowledge, each of the
Copyrights, Trademarks and Patents is valid and enforceable, and no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and no claim has been made to Borrower that any part of the Intellectual
Property violates the rights of any third party except to the extent such claim
could not reasonably be expected to cause a Material Adverse Effect.
5.5    Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof, and its exact legal name is as set forth
in the first paragraph of this Agreement. The chief executive office of Borrower
is located in the Chief Executive Office State at the address indicated in
Section 10 hereof.
5.6    Actions, Suits, Litigation, or Proceedings. Except as set forth in the
Schedule, there are no actions, suits, litigation or proceedings, at law or in
equity, pending by or against Borrower or any Subsidiary of Borrower before any
court, administrative agency, or arbitrator in which a likely adverse decision
could reasonably be expected to have a Material Adverse Effect.
5.7    No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary of
Borrower that are delivered by Borrower to Bank fairly present in all material
respects Borrower’s consolidated and consolidating financial condition as of the
date thereof and Borrower’s consolidated and consolidating results of operations
for the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrower since the
date of the most recent of such financial statements submitted to Bank.
5.8    Solvency, Payment of Debts. Borrower is able to pay its debts (including
trade debts) as they mature;

#PageNum#



--------------------------------------------------------------------------------


the fair saleable value of Borrower’s assets (including goodwill minus
disposition costs) exceeds the fair value of its liabilities; and Borrower is
not left with unreasonably small capital after the transactions contemplated by
this Agreement.
5.9    Compliance with Laws and Regulations. Borrower and each Subsidiary have
met the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. No event has occurred resulting from Borrower’s
failure to comply with ERISA that is reasonably likely to result in Borrower’s
incurring any liability that could reasonably be expected to have a Material
Adverse Effect. Borrower is not an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940. Borrower is not engaged principally, or as one of the
important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulations T and U
of the Board of Governors of the Federal Reserve System). Borrower has complied
in all material respects with all the provisions of the Federal Fair Labor
Standards Act. Borrower is in compliance with all environmental laws,
regulations and ordinances except where the failure to comply is not reasonably
likely to have a Material Adverse Effect. Borrower has not violated any
statutes, laws, ordinances or rules applicable to it, the violation of which
could reasonably be expected to have a Material Adverse Effect. Borrower and
each Subsidiary of Borrower have filed or caused to be filed all tax returns
required to be filed, and have paid, or have made adequate provision for the
payment of, all taxes reflected therein except those being contested in good
faith with adequate reserves under GAAP or where the failure to file such
returns or pay such taxes could not reasonably be expected to have a Material
Adverse Effect.
5.10    Subsidiaries. Borrower does not own any stock, partnership interest or
other equity securities of any Person, except for Permitted Investments and
except as set forth on the Schedule.
5.11    Government Consents. Borrower and each Subsidiary of Borrower have
obtained all consents, approvals and authorizations of, made all declarations or
filings with, and given all notices to, all governmental authorities that are
necessary for the continued operation of Borrower’s business as currently
conducted, except where the failure to do so would not reasonably be expected to
cause a Material Adverse Effect.
5.12    Inbound Licenses. Except as disclosed on the Schedule, Borrower is not a
party to, nor is bound by, any inbound license or other similar agreement, the
failure, breach, or termination of which could reasonably be expected to cause a
Material Adverse Effect, or that prohibits or otherwise restricts Borrower from
granting a security interest in Borrower’s interest in such license or agreement
or any other property.
5.13    Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading, it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by any such projections and forecasts may differ from
the projected or forecasted results.
6.
AFFIRMATIVE COVENANTS.

Borrower covenants that, until payment in full of all outstanding Obligations,
and for so long as Bank may have any commitment to make a Credit Extension
hereunder, Borrower shall do all of the following:
6.1    Good Standing and Government Compliance. Borrower shall maintain its, and
each of its Subsidiaries’ limited liability company or corporate, as applicable,
existence and good standing in its respective state or jurisdiction of
organization or incorporation, as applicable, shall maintain qualification and
good standing in each other jurisdiction in which the failure to so qualify
could reasonably be expected to have a Material Adverse Effect, and shall
furnish to Bank the organizational identification number issued to Borrower by
the authorities of the jurisdiction in which Borrower is organized, if
applicable. Borrower shall meet, and shall cause each of its Subsidiaries to
meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply in all material respects
with all applicable Environmental Laws, and maintain all material permits,
licenses

#PageNum#



--------------------------------------------------------------------------------


and approvals required thereunder, where the failure to do so could reasonably
be expected to have a Material Adverse Effect. Borrower shall comply, and shall
cause each of its Subsidiaries to comply, with all statutes, laws, ordinances
and government rules and regulations to which it is subject, and shall maintain,
and shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.
6.2    Financial Statements, Reports, Certificates. Borrower shall deliver to
Bank: (i) as soon as available, but in any event within twenty (20) days after
the end of each calendar month, a company prepared consolidated balance sheet
and income statement covering Borrower’s and its Subsidiaries’ operations during
such period, prepared in accordance with GAAP, and in a form reasonably
acceptable to Bank and certified by a Responsible Officer; (ii) as soon as
available, but in any event within one hundred twenty (120) days after the end
of Borrower’s fiscal year, audited consolidated financial statements of Borrower
prepared in accordance with GAAP, consistently applied, together with an opinion
which is unqualified (including no going concern comment or qualification) or
otherwise consented to in writing by Bank on such financial statements of an
independent certified public accounting firm reasonably acceptable to Bank;
(iii) if applicable, copies of all statements, reports and notices sent or made
available generally by Borrower to its security holders or to any holders of
Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (iv) promptly upon receipt of notice
thereof, a report of any legal actions pending or threatened against Borrower or
any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of One Hundred Thousand Dollars ($100,000) or more; (v) promptly upon
receipt, each management letter prepared by Borrower’s independent certified
public accounting firm regarding Borrower’s management control systems; (vi)
such budgets, sales projections, operating plans or other financial information
generally prepared by Borrower in the ordinary course of business as Bank may
reasonably request from time to time; and (vii) within twenty (20) days of the
last day of each fiscal quarter, a report signed by Borrower, in form reasonably
acceptable to Bank, listing any applications or registrations that Borrower has
made or filed in respect of any Patents, Copyrights or Trademarks and the status
of any outstanding applications or registrations, as well as any material change
in Borrower’s Intellectual Property.
(a)    Within twenty (20) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit D hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.
(b)    Within twenty (20) days after the last day of each month, Borrower shall
deliver to Bank with the monthly financial statements a Compliance Certificate
certified as of the last day of the applicable month and signed by a Responsible
Officer in substantially the form of Exhibit E hereto.
(c)    Immediately upon becoming aware of the occurrence or existence of an
Event of Default hereunder, a written statement of a Responsible Officer setting
forth details of the Event of Default, and the action which Borrower has taken
or proposes to take with respect thereto.
(d)    Bank shall have a right from time to time hereafter to audit Borrower’s
Accounts and appraise Collateral at Borrower’s expense, provided that such
audits will be conducted no more often than every six (6) months unless an Event
of Default has occurred and is continuing.
Borrower may deliver to Bank on an electronic basis any certificates, reports or
information required pursuant to this Section 6.2, and Bank shall be entitled to
rely on the information contained in the electronic files, provided that Bank in
good faith believes that the files were delivered by a Responsible Officer. If
Borrower delivers this information electronically, it shall also deliver to Bank
by U.S. Mail, reputable overnight courier service, hand delivery, facsimile or
.pdf file within five (5) Business Days of submission of the unsigned electronic
copy the certification of monthly financial statements, the intellectual
property report, the Borrowing Base Certificate and the Compliance Certificate,
each bearing the physical signature of the Responsible Officer.
6.3    Inventory; Returns. Borrower shall keep all Inventory in good and
merchantable condition, free from all material defects except for Inventory for
which adequate reserves have been made. Returns and allowances, if any, as
between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary

#PageNum#



--------------------------------------------------------------------------------


practices of Borrower, as they exist on the Closing Date. Borrower shall
promptly notify Bank of all returns and recoveries and of all disputes and
claims involving more than One Hundred Thousand Dollars ($100,000).
6.4    Taxes. Borrower shall make, and cause each of its Subsidiaries to make,
due and timely payment or deposit of all material federal, state, and local
taxes, assessments, or contributions required of it by law, including, but not
limited to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state
disability, and will execute and deliver to Bank, on demand, proof satisfactory
to Bank indicating that Borrower or a Subsidiary of Borrower has made such
payments or deposits and any appropriate certificates attesting to the payment
or deposit thereof; provided that Borrower or a Subsidiary of Borrower need not
make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by Borrower or its Subsidiary, as applicable.
6.5    Insurance.
(a)    Borrower, at its expense, shall keep the Collateral insured against loss
or damage by fire, theft, explosion, sprinklers, and all other hazards and
risks, and in such amounts, as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain liability and other
insurance in amounts and of a type that are customary to businesses similar to
Borrower’s.
(b)    All such policies of insurance shall be in such form, with such
companies, and in such amounts as reasonably satisfactory to Bank. All policies
of property insurance shall contain a lender’s loss payable endorsement, in a
form satisfactory to Bank, showing Bank as an additional loss payee, and all
liability insurance policies shall show Bank as an additional insured and
specify that the insurer must give at least twenty (20) days notice to Bank
before canceling its policy for any reason. Upon Bank’s request, Borrower shall
deliver to Bank certified copies of the policies of insurance and evidence of
all premium payments. If no Event of Default has occurred and is continuing,
proceeds payable under any casualty policy will, at Borrower’s option, be
payable to Borrower to replace the property subject to the claim, provided that
any such replacement property shall be deemed Collateral in which Bank has been
granted a first priority security interest. If an Event of Default has occurred
and is continuing, all proceeds payable under any such policy shall, at Bank’s
option, be payable to Bank to be applied on account of the Obligations.
6.6    Accounts. Within sixty (60) days after the Closing Date, Borrower shall
maintain all its depository, operating and investment accounts with Bank.
6.7    Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:
(a)    Minimum Cash Requirement. A balance of Cash at Bank of not less than the
greater of (i) the aggregate outstanding amount of Term Loan Advances and (ii)
$1,000,000; provided that, after Borrower achieves positive cash flow (after
taking into account payments made under the Revolving Line and the Term Loan),
as determined in accordance with GAAP, for one calendar quarter, Borrower shall
maintain a balance of Cash at Bank of not less than $1,000,000.
(b)    Bank Debt Liquidity Coverage. A ratio of Liquidity to all Indebtedness
owing to Bank of at least 1.25 to 1.00.
6.8    Registration of Intellectual Property Rights.
    (a) Borrower shall register or cause to be registered on an expedited basis
(to the extent not already registered) with the United States Patent and
Trademark Office or the United States Copyright Office, as the case may be,
those registrable intellectual property rights now owned or hereafter developed
or acquired by Borrower, to the extent that Borrower, in its reasonable business
judgment, deems it appropriate to so protect such intellectual property rights.

#PageNum#



--------------------------------------------------------------------------------


(a)    Borrower shall promptly give Bank written notice of any applications or
registrations of intellectual property rights filed with the United States
Patent and Trademark Office and United States Copyright Office, including the
date of such filing and the registration or application numbers, if any.
(b)    Borrower shall give Bank prompt written notice of the filing of any
applications or registrations with the United States Copyright Office, including
the title of such intellectual property rights to be registered, as such title
will appear on such applications or registrations, and the date such
applications or registrations will be filed.
(c)    Borrower shall (i) protect, defend and maintain the validity and
enforceability of the material Trademarks, Patents, Copyrights, and trade
secrets, (ii) use commercially reasonable efforts to detect infringements of the
material Trademarks, Patents and Copyrights and promptly advise Bank in writing
of material infringements detected and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.
6.9    Consent of Inbound Licensors. Prior to entering into or becoming bound by
any material license or similar agreement, Borrower shall provide written notice
to Bank of the material terms of such license or agreement with a description of
its likely impact on Borrower’s business or financial condition.
6.10    Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.
7.
NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until the outstanding Obligations are paid in full or for so long
as Bank may have any commitment to make any Credit Extensions, Borrower will not
do any of the following without Bank’s prior written consent:
7.1    Dispositions. Convey, sell, lease, license, transfer or otherwise dispose
of (collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers.
7.2    Change in Name, Location, Executive Office, or Executive Management;
Change in Business; Change in Fiscal Year; Change in Control. Change its name or
the Borrower State or relocate its chief executive office without thirty (30)
days prior written notification to Bank; replace its chief executive officer or
chief financial officer without thirty (30) days prior written notification to
Bank; engage in any business, or permit any of its Subsidiaries to engage in any
business, other than or reasonably related or incidental to the businesses
currently engaged in by Borrower; change its fiscal year end; or have a Change
in Control.
7.3    Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person, or enter into any agreement to do any of the same, except where (i) such
transactions do not in the aggregate exceed One Hundred Thousand Dollars
($100,000) during any fiscal year, (ii) no Event of Default has occurred, is
continuing or would exist after giving effect to such transactions, (iii) such
transactions do not result in a Change in Control, and (iv) Borrower is the
surviving entity.
7.4    Indebtedness. Create, incur, assume, guarantee or be or remain liable
with respect to any Indebtedness, or permit any of its Subsidiaries to do so,
other than Permitted Indebtedness, or prepay any Indebtedness or take any
actions which impose on Borrower an obligation to prepay any Indebtedness,
except Indebtedness to Bank.
7.5    Encumbrances. Create, incur, assume or allow any Lien with respect to any
of its property, or assign or otherwise convey any right to receive income,
including the sale of any Accounts, or permit any of its Subsidiaries

#PageNum#



--------------------------------------------------------------------------------


so to do, except for Permitted Liens, or covenant to any other Person that
Borrower in the future will refrain from creating, incurring, assuming or
allowing any Lien with respect to any of Borrower’s property.
7.6    Distributions. Pay any dividends or make any other distribution or
payment on account of or in redemption, retirement or purchase of any capital
stock, except that Borrower may repurchase the stock of former employees
pursuant to stock repurchase agreements as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase.
7.7    Investments. Directly or indirectly acquire or own, or make any
Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or, subject to Section 6.6, maintain or invest
any of its property with a Person other than Bank or permit any of its
Subsidiaries to do so unless such Person has entered into a control agreement
with Bank, in form and substance satisfactory to Bank, or suffer or permit any
of its Subsidiaries to be a party to, or be bound by, an agreement that
restricts such Subsidiary of Borrower from paying dividends or otherwise
distributing property to Borrower. Further, Borrower shall not enter into any
license or agreement with any Prohibited Territory or with any Person organized
under or doing business in a Prohibited Territory.
7.8    Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any material transaction with any Affiliate of Borrower except for
transactions that are in the ordinary course of Borrower’s business, upon fair
and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.
7.9    Subordinated Debt. Make any payment in respect of any Subordinated Debt,
or permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt and the terms of the subordination
agreement relating to such Subordinated Debt, or amend any provision of any
document evidencing such Subordinated Debt, except in compliance with the terms
of the subordination agreement relating to such Subordinated Debt, or amend any
provision affecting Bank’s rights contained in any documentation relating to the
Subordinated Debt without Bank’s prior written consent.
7.10    Inventory and Equipment. Store the Inventory or the Equipment with a
bailee, warehouseman, or similar third party unless the third party has been
notified of Bank’s security interest and Bank (a) has received an acknowledgment
from the third party that it is holding or will hold the Inventory or Equipment
for Bank’s benefit or (b) is in possession of the warehouse receipt, where
negotiable, covering such Inventory or Equipment. Except for Inventory sold in
the ordinary course of business and except for such other locations as Bank may
approve in writing, Borrower shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrower
gives Bank prior written notice and as to which Bank files a financing statement
where needed to perfect its security interest.
7.11    No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.
8.
EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:
8.1    Payment Default. If Borrower fails to pay any of the Obligations when
due;
8.2    Covenant Default.
(a)    If Borrower fails to perform any obligation under Section 6.2, 6.4, 6.5,
6.6, or 6.7, or violates any of the covenants contained in Article 7 of this
Agreement;
(b)    If Borrower fails or neglects to perform any obligation under Sections
6.1, 6.3, 6.8, 6.9 or

#PageNum#



--------------------------------------------------------------------------------


6.10 and has failed to cure such default within 10 days after Borrower receives
notice thereof or any officer of Borrower becomes aware thereof; however during
such cure period no Credit Extensions will be made; or
(c)    If Borrower fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between Borrower and
Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within ten (10) days
after Borrower receives notice thereof or any officer of Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the ten (10) day period or cannot after diligent attempts by Borrower be
cured within such ten (10) day period, and such default is likely to be cured
within a reasonable time, then Borrower shall have an additional reasonable
period (which shall not in any case exceed thirty (30) days) to attempt to cure
such default, so long as Borrower continues to diligently attempt to cure such
default, and within such reasonable time period the failure to have cured such
default shall not be deemed an Event of Default but no Credit Extensions will be
made;
8.3    Material Adverse Change. If there occurs any circumstance or
circumstances that could reasonably be expected to have a Material Adverse
Effect;
8.4    Defective Perfection. If Bank shall receive at any time following the
Closing Date an SOS Report indicating that except for Permitted Liens, Bank’s
security interest in the Collateral is not prior to all other security interests
or Liens of record reflected in the report;
8.5    Attachment. If any material portion of Borrower’s or any of its
Subsidiaries’ assets is attached, seized, subjected to a writ or distress
warrant, or is levied upon, or comes into the possession of any trustee,
receiver or person acting in a similar capacity and such attachment, seizure,
writ or distress warrant or levy has not been removed, discharged or rescinded
within five (5) days, or if Borrower or any of it Subsidiaries is enjoined,
restrained, or in any way prevented by court order from continuing to conduct
all or any material part of its business affairs, or if a judgment or other
claim becomes a lien or encumbrance upon any material portion of Borrower’s or
any of its Subsidiaries’ assets, or if a notice of lien, levy, or assessment is
filed of record with respect to any of Borrower’s or any of its Subsidiaries’
assets by the United States Government, or any department, agency, or
instrumentality thereof, or by any state, county, municipal, or governmental
agency, and the same is not paid within five (5) days after Borrower or
Subsidiary of Borrower, as applicable, receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrower or a Subsidiary of Borrower, as applicable (provided that no Credit
Extensions will be made during such cure period);
8.6    Insolvency. If Borrower or any Subsidiary of Borrower becomes insolvent,
or if an Insolvency Proceeding is commenced by Borrower or any Subsidiary of
Borrower, or if an Insolvency Proceeding is commenced against Borrower or any
Subsidiary of Borrower and is not dismissed or stayed within 30 days (provided
that no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);
8.7    Other Agreements. If there is a default or other failure to perform in
any agreement to which Borrower or any Subsidiary of Borrower is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any Indebtedness in an
amount in excess of One Hundred Thousand Dollars ($100,000) or that would
reasonably be expected to have a Material Adverse Effect;
8.8    Subordinated Debt. If Borrower or any of its Subsidiaries makes any
payment on account of Subordinated Debt, except to the extent such payment is
allowed under the terms of any subordination agreement entered into with Bank;
8.9    Judgments; Settlements. If one or more (a) judgments, orders, decrees or
arbitration awards requiring the Borrower and/or its Subsidiaries to pay an
aggregate amount of One Hundred Thousand Dollars ($100,000) or greater shall be
rendered against Borrower and/or its Subsidiaries and the same shall not have
been vacated or stayed within ten (10) days thereafter (provided that no Credit
Extensions will be made prior to such matter being vacated or stayed); or (b)
settlements is agreed upon by Borrower and/or its Subsidiaries for the payment
by Borrower and/or its Subsidiaries of an aggregate amount One Hundred Thousand
Dollars ($100,000) or greater; or

#PageNum#



--------------------------------------------------------------------------------


8.10    Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.
9.
BANK’S RIGHTS AND REMEDIES.

9.1    Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrower:
(a)    Declare all Obligations, whether evidenced by this Agreement, by any of
the other Loan Documents, or otherwise, immediately due and payable (provided
that upon the occurrence of an Event of Default described in Section 8.6
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);
(b)    Demand that Borrower (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn and outstanding Credit Card
Services, as collateral security for the repayment of any future drawings under
such Letters of Credit and outstanding Credit Card Services, and (ii) pay in
advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit or Credit Card Services fees, and
Borrower shall promptly deposit and pay such amounts;
(c)    Cease advancing money or extending credit to or for the benefit of
Borrower under this Agreement or under any other agreement between Borrower and
Bank;
(d)    Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;
(e)    Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrower agrees
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrower authorizes Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrower’s owned premises, Borrower
hereby grants Bank a license to enter into possession of such premises and to
occupy the same, without charge, in order to exercise any of Bank’s rights or
remedies provided herein, at law, in equity, or otherwise;
(f)    Set off and apply to the Obligations any and all (i) balances and
deposits of Borrower held by Bank, and (ii) indebtedness at any time owing to or
for the credit or the account of Borrower held by Bank;
(g)    Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell (in the manner provided for herein) the
Collateral. Bank is hereby granted a license or other right, solely pursuant to
the provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;
(h)    Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrower’s premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrower will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of

#PageNum#



--------------------------------------------------------------------------------


the purchaser. If the purchaser fails to pay for the Collateral, Bank may resell
the Collateral and Borrower shall be credited with the proceeds of the sale;
(i)    Bank may credit bid and purchase at any public sale;
(j)    Apply for the appointment of a receiver, trustee, liquidator or
conservator of the Collateral, without notice and without regard to the adequacy
of the security for the Obligations and without regard to the solvency of
Borrower, any guarantor or any other Person liable for any of the Obligations;
and
(k)    Any deficiency that exists after disposition of the Collateral as
provided above will be paid immediately by Borrower.
Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.
9.2    Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, Borrower hereby irrevocably appoints Bank
(and any of Bank’s designated officers, or employees) as Borrower’s true and
lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral without the
signature of Borrower where permitted by law; provided Bank may exercise such
power of attorney to sign the name of Borrower on any of the documents described
in clause (g) above, regardless of whether an Event of Default has occurred. The
appointment of Bank as Borrower’s attorney in fact, and each and every one of
Bank’s rights and powers, being coupled with an interest, is irrevocable until
all of the Obligations have been fully repaid and performed and Bank’s
obligation to provide advances hereunder is terminated.
9.3    Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrower of Bank’s security interest in such funds and verify the amount of such
Account and Borrower shall collect all amounts owing to Borrower for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.
9.4    Bank Expenses. If Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all of the following after
reasonable notice to Borrower: (a) make payment of the same or any part thereof;
(b) set up such reserves under the Revolving Line as Bank deems necessary to
protect Bank from the exposure created by such failure; or (c) obtain and
maintain insurance policies of the type discussed in Section 6.5 of this
Agreement, and take any action with respect to such policies as Bank deems
prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.
9.5    Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrower.
9.6    No Obligation to Pursue Others. Bank has no obligation to attempt to
satisfy the Obligations by collecting them from any other person liable for them
and Bank may release, modify or waive any collateral provided by any other
Person to secure any of the Obligations, all without affecting Bank’s rights
against Borrower. Borrower waives any right it may have to require Bank to
pursue any other Person for any of the Obligations.

#PageNum#



--------------------------------------------------------------------------------


9.7    Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrower’s
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrower expressly agrees that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.
9.8    Demand; Protest. Except as otherwise provided in this Agreement, Borrower
waives demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.
10.
NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:


If to Borrower:            Rainmaker Systems, Inc.
900 East Hamilton, Suite 400
Campbell, California 95008
Attn: Timothy Burns, CFO
FAX: (512) 949-6057


If to Bank:            Comerica Bank
M/C 7578
39200 Six Mile Rd.
Livonia, MI 48152
Attn: National Documentation Services


with a copy to:            Comerica Bank
226 Airport Parkway, Suite 100
San Jose, California 95110
Attn: Jeff Hasselman
FAX: (408) 451-8568


The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.
11.
CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the State and Federal courts located in the State of California.
THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT
PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO
CONSULT) WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE
EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE

#PageNum#



--------------------------------------------------------------------------------


UNDERSIGNED PARTIES.
12.
REFERENCE PROVISION.

12.1    In the event the Jury Trial Waiver set forth above is not enforceable,
the parties elect to proceed under this Judicial Reference Provision.
12.2    With the exception of the items specified in Section 12.3, below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Loan
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the Loan
Documents, venue for the reference proceeding will be in the Superior Court in
the County where the real property involved in the action, if any, is located or
in a County where venue is otherwise appropriate under applicable law (the
“Court”).
12.3    The matters that shall not be subject to a reference are the following:
(i) non-judicial foreclosure of any security interests in real or personal
property, (ii) exercise of selfhelp remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
Agreement does not limit the right of any party to exercise or oppose any of the
rights and remedies described in clauses (i) and (ii) or to seek or oppose from
a court of competent jurisdiction any of the items described in clauses (iii)
and (iv). The exercise of, or opposition to, any of those items does not waive
the right of any party to a reference pursuant to this Agreement.
12.4    The referee shall be a retired Judge or Justice selected by mutual
written agreement of the parties. If the parties do not agree within ten (10)
days of a written request to do so by any party, then, upon request of any
party, the referee shall be selected by the Presiding Judge of the Court (or his
or her representative). A request for appointment of a referee may be heard on
an ex parte or expedited basis, and the parties agree that irreparable harm
would result if ex parte relief is not granted.
12.5    The parties agree that time is of the essence in conducting the
reference proceedings. Accordingly, the referee shall be requested, subject to
change in the time periods specified herein for good cause shown, to (i) set the
matter for a status and trial-setting conference within fifteen (15) days after
the date of selection of the referee, (ii) if practicable, try all issues of law
or fact within one hundred twenty (120) days after the date of the conference
and (iii) report a statement of decision within twenty (20) days after the
matter has been submitted for decision.
12.6    The referee will have power to expand or limit the amount and duration
of discovery. The referee may set or extend discovery deadlines or cutoffs for
good cause, including a party’s failure to provide requested discovery for any
reason whatsoever. Unless otherwise ordered based upon good cause shown, no
party shall be entitled to “priority” in conducting discovery, depositions may
be taken by either party upon seven (7) days written notice, and all other
discovery shall be responded to within fifteen (15) days after service. All
disputes relating to discovery which cannot be resolved by the parties shall be
submitted to the referee whose decision shall be final and binding.
12.7    Except as expressly set forth in this Agreement, the referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of hearings, the order of presentation of evidence, and all
other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the referee, except
for trial, shall be conducted without a court reporter, except that when any
party so requests, a court reporter will be used at any hearing conducted before
the referee, and the referee will be provided a courtesy copy of the transcript.
The party making such a request shall have the obligation to arrange for and pay
the court reporter. Subject to the referee’s power to award costs to the
prevailing party, the parties will equally share the cost of the referee and the
court reporter at trial.
12.8    The referee shall be required to determine all issues in accordance with
existing case law and the

#PageNum#



--------------------------------------------------------------------------------


statutory laws of the State of California. The rules of evidence applicable to
proceedings at law in the State of California will be applicable to the
reference proceeding. The referee shall be empowered to enter equitable as well
as legal relief, enter equitable orders that will be binding on the parties and
rule on any motion which would be authorized in a court proceeding, including
without limitation motions for summary judgment or summary adjudication. The
referee shall issue a decision at the close of the reference proceeding which
disposes of all claims of the parties that are the subject of the reference.
Pursuant to CCP § 644, such decision shall be entered by the Court as a judgment
or an order in the same manner as if the action had been tried by the Court and
any such decision will be final, binding and conclusive. The parties reserve the
right to appeal from the final judgment or order or from any appealable decision
or order entered by the referee. The parties reserve the right to findings of
fact, conclusions of laws, a written statement of decision, and the right to
move for a new trial or a different judgment, which new trial, if granted, is
also to be a reference proceeding under this provision.
12.9    If the enabling legislation which provides for appointment of a referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by reference procedure will be
resolved and determined by arbitration. The arbitration will be conducted by a
retired judge or Justice, in accordance with the California Arbitration Act
§1280 through §1294.2 of the CCP as amended from time to time. The limitations
with respect to discovery set forth above shall apply to any such arbitration
proceeding.
12.10    THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS.
13.
GENERAL PROVISIONS.

13.1    Successors and Assigns. This Agreement shall bind and inure to the
benefit of the respective successors and permitted assigns of each of the
parties and shall bind all persons who become bound as a debtor to this
Agreement; provided, however, that neither this Agreement nor any rights
hereunder may be assigned by Borrower without Bank’s prior written consent,
which consent may be granted or withheld in Bank’s sole discretion. Bank shall
have the right without the consent of or notice to Borrower to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.
13.2    Indemnification. Borrower shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement and/or the Loan Documents;
and (b) all losses or Bank Expenses in any way suffered, incurred, or paid by
Bank, its officers, employees and agents as a result of or in any way arising
out of, following, or consequential to transactions between Bank and Borrower
whether under this Agreement, or otherwise (including without limitation
reasonable attorneys fees and expenses), except for losses caused by Bank’s
gross negligence or willful misconduct.
13.3    Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.
13.4    Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.
13.5    Correction of Loan Documents. Bank may correct patent errors and fill in
any blanks in this Agreement and the other Loan Documents consistent with the
agreement of the parties.
13.6    Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing signed by the
parties. All prior agreements, understandings, representations,

#PageNum#



--------------------------------------------------------------------------------


warranties, and negotiations between the parties hereto with respect to the
subject matter of this Agreement and the other Loan Documents, if any, are
merged into this Agreement and the Loan Documents.
13.7    Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Agreement.
13.8    Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrower. The obligations of Borrower to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 13.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.
13.9    Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with Borrower, (ii) to
prospective transferees or purchasers of any interest in the Obligations, (iii)
as required by law, regulations, rule or order, subpoena, judicial order or
similar order, (iv) as may be required in connection with the examination, audit
or similar investigation of Bank, (v) to Bank’s accountants, auditors and
regulators, and (vi) as Bank may determine in connection with the enforcement of
any remedies hereunder. Confidential information hereunder shall not include
information that either: (a) is in the public domain or in the knowledge or
possession of Bank when disclosed to Bank, or becomes part of the public domain
after disclosure to Bank through no fault of Bank; or (b) is disclosed to Bank
by a third party, provided Bank does not have actual knowledge that such third
party is prohibited from disclosing such information.
[signatures on following page]

#PageNum#



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


RAINMAKER SYSTEMS, INC.




By:    /s/ Timothy Burns                        


Name:    Timothy Burns                    


Title:    Chief Financial Officer                    




COMERICA BANK




By:    /s/ Jeff Hasselman                        


Name:    Jeff Hasselman                    


Title:    Vice President                        







#PageNum#



--------------------------------------------------------------------------------


EXHIBIT A
DEFINITIONS
“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to Borrower
arising out of the sale or lease of goods (including, without limitation, the
licensing of software and other technology) or the rendering of services by
Borrower and any and all credit insurance, guaranties, and other security
therefor, as well as all merchandise returned to or reclaimed by Borrower and
Borrower’s Books relating to any of the foregoing.
“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Line.
“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.
“Bank Expenses” means all reasonable costs or expenses (including reasonable
attorneys’ fees and expenses, whether generated in-house or by outside counsel)
incurred in connection with the preparation, negotiation, administration, and
enforcement of the Loan Documents; reasonable Collateral audit fees; and Bank’s
reasonable attorneys’ fees and expenses (whether generated in-house or by
outside counsel) incurred in amending, enforcing or defending the Loan Documents
(including fees and expenses of appeal), incurred before, during and after an
Insolvency Proceeding, whether or not suit is brought.
“Borrower State” means Delaware, the state under whose laws Borrower is
organized.
“Borrower’s Books” means all of Borrower’s books and records including: ledgers;
records concerning Borrower’s assets or liabilities, the Collateral, business
operations or financial condition; and all computer programs, or tape files, and
the equipment, containing such information.
“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts, as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.
“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.
“Cash” means unrestricted cash and cash equivalents.
“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.
“Chief Executive Office State” means California, where Borrower’s chief
executive office is located.
“Closing Date” means the date of this Agreement.
“Code” means the California Uniform Commercial Code as amended or supplemented
from time to time.
“Collateral” means the property described on Exhibit B attached hereto and all
Negotiable Collateral to the extent not described on Exhibit B, except to the
extent any such property (i) is nonassignable by its terms without the consent
of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections 9406 and 9408 of the Code), (ii) the granting of a security
interest therein is contrary to applicable law, provided that upon the cessation
of any such restriction or prohibition, such property shall

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


automatically become part of the Collateral, or (iii) constitutes the capital
stock of a controlled foreign corporation (as defined in the IRC), in excess of
65% of the voting power of all classes of capital stock of such controlled
foreign corporations entitled to vote.
“Collateral State” means the state or states where the Collateral is located,
which is California and Texas.
“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.
“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.
“Credit Card Services Sublimit” means a sublimit for corporate credit cards and
e-commerce or merchant account services under the Revolving Line not to exceed
Five Hundred Thousand Dollars ($500,000), subject to the Maximum Sublimit
Amount.
“Credit Extension” means each Advance, Term Loan Advance or any other extension
of credit by Bank to or for the benefit of Borrower hereunder.
“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.3; provided, that Bank may change the
standards of eligibility in its commercially reasonable discretion, by giving
Borrower thirty (30) days prior written notice. Unless otherwise agreed to by
Bank, Eligible Accounts shall not include the following:
(a)    Accounts that the account debtor has failed to pay in full within ninety
(90) days of invoice date;
(b)    Credit balances over ninety (90) days;
(c)    Accounts with respect to an account debtor, twenty-five percent (25%) of
whose Accounts the account debtor has failed to pay within ninety (90) days of
invoice date;
(d)    Accounts with respect to an account debtor, including Subsidiaries and
Affiliates, whose total obligations to Borrower exceed twenty percent (20%) of
all Accounts, to the extent such obligations exceed the aforementioned
percentage, except as approved in writing by Bank;
(e)    Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;
(f)    Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States, except for
Accounts of the United States if the payee has assigned its

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


payment rights to Bank and the assignment has been acknowledged under the
Assignment of Claims Act of 1940 (31 U.S.C. 3727);
(g)    Accounts with respect to which Borrower is liable to the account debtor
for goods sold or services rendered by the account debtor to Borrower, but only
to the extent of any amounts owing to the account debtor against amounts owed to
Borrower;
(h)    Accounts with respect to which goods are placed on consignment,
guaranteed sale, sale or return, sale on approval, bill and hold, demo or
promotional, or other terms by reason of which the payment by the account debtor
may be conditional;
(i)    Accounts with respect to which the account debtor is an officer,
employee, agent or Affiliate of Borrower;
(j)    Accounts that have not yet been billed to the account debtor or that
relate to deposits (such as good faith deposits) or other property of the
account debtor held by Borrower for the performance of services or delivery of
goods which Borrower has not yet performed or delivered;
(k)    Accounts with respect to which the account debtor disputes liability or
makes any claim with respect thereto as to which Bank believes, in its sole
discretion, that there may be a basis for dispute (but only to the extent of the
amount subject to such dispute or claim), or is subject to any Insolvency
Proceeding, or becomes insolvent, or goes out of business;
(l)    Accounts the collection of which Bank reasonably determines after inquiry
and consultation with Borrower to be doubtful; and
(m)    Retentions and hold-backs.
“Eligible Foreign Accounts” means Accounts (i) with respect to which the account
debtor does not have its principal place of business in the United States and is
not located in an OFAC sanctioned country, (ii) that are (a) supported by one or
more letters of credit in an amount and of a tenor, and issued by a financial
institution, acceptable to Bank, (b) insured by the Export Import Bank of the
United States, (c) generated by an account debtor with its principal place of
business in Canada, provided that the Bank has perfected its security interest
in the appropriate Canadian province, or (d) approved by Bank on a case-by-case
basis, and (iii) that otherwise meet the definition of Eligible Accounts, other
than clause (e). All Eligible Foreign Accounts must be calculated in U.S.
Dollars.
“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.
“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.
“Event of Default” has the meaning assigned in Article 8.
“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time.
“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, (d) all Contingent Obligations,
and (e) all obligations arising under the Credit Card Services Sublimit, if any.

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
“Intellectual Property” means all of Borrower’s right, title, and interest in
and to the following:
(a)    Copyrights, Trademarks and Patents;
(b)    Any and all trade secrets, and any and all intellectual property rights
in computer software and computer software products now or hereafter existing,
created, acquired or held;
(c)    Any and all design rights which may be available to Borrower now or
hereafter existing, created, acquired or held;
(d)    Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;
(e)    All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;
(f)    All amendments, renewals and extensions of any of the Copyrights,
Trademarks or Patents; and
“Inventory” means all present and future inventory in which Borrower has any
interest.
“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.
“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
“Letter of Credit” means a commercial or standby letter of credit or similar
undertaking issued by Bank at Borrower’s request in accordance with Section
2.1(b)(iii).
“Letter of Credit Sublimit” means a sublimit for Letters of Credit under the
Revolving Line not to exceed Five Hundred Thousand Dollars ($500,000), subject
to the Maximum Sublimit Amount.
“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.
“Liquidity” means the sum of Cash plus eighty percent (80%) of Eligible
Accounts.
“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.
“Material Adverse Effect” means (i) a material adverse change in Borrower’s
prospects, business or financial condition, or (ii) a material impairment in the
prospect of repayment of all or any portion of the Obligations or in otherwise
performing Borrower’s obligations under the Loan Documents, (iii) a material
impairment in the perfection, value or priority of Bank’s security interests in
the Collateral.
“Maximum Sublimit Amount” has the meaning assigned in Section 2.1(b)(i).
“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, drafts,

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


instruments (including promissory notes), securities, documents of title, and
chattel paper, and Borrower’s Books relating to any of the foregoing.
“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.
“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.
“Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.
“Permitted Indebtedness” means:
(a)    Indebtedness of Borrower in favor of Bank arising under this Agreement or
any other Loan Document;
(b)    Indebtedness existing on the Closing Date and disclosed in the Schedule;
(c)    Indebtedness not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any fiscal year of Borrower secured by a lien described in clause
(c) of the defined term “Permitted Liens,” provided such Indebtedness does not
exceed the lesser of the cost or fair market value of the equipment financed
with such Indebtedness;
(d)    Subordinated Debt;
(e)    Indebtedness to trade creditors incurred in the ordinary course of
business; and
(f)    Intercompany Indebtedness permitted under clause (e) of the definition of
Permitted Investments; and
(g)    Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon Borrower or its Subsidiary, as the
case may be.
“Permitted Investment” means:
(a)    Investments existing on the Closing Date disclosed in the Schedule;
(b)    (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one (1) year from the date of acquisition thereof, (ii) commercial paper
maturing no more than one (1) year from the date of creation thereof and
currently having rating of at least A-2 or P-2 from either Standard & Poor’s
Corporation or Moody’s Investors Service, (iii) Bank’s certificates of deposit
maturing no more than one (1) year from the date of investment therein, and (iv)
Bank’s money market accounts;
(c)    Repurchases of stock from former employees or directors of Borrower under
the terms of applicable repurchase agreements (i) in an aggregate amount not to
exceed One Hundred Thousand Dollars ($100,000) in any fiscal year, provided that
no Event of Default has occurred, is continuing or would exist after giving
effect to the repurchases, or (ii) in any amount where the consideration for the
repurchase is the cancellation of indebtedness owed by such former employees to
Borrower regardless of whether an Event of Default exists;

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


(d)    Investments accepted in connection with Permitted Transfers;
(e)    (i) Investments by Borrower in or to any of Rainmaker Systems Limited,
Rainmaker Asia, Inc., Rainmaker EMEA Limited, Rainmaker Europe Ltd. and/or
Rainmaker Systems (Canada), Inc. (the “Foreign Subsidiaries”) pursuant to
transfer pricing or other arrangements on account of work performed by such
Foreign Subsidiaries for or on behalf of Borrower, provided that such
Investments shall not to exceed One Million Dollars ($1,000,000) in the
aggregate in any calendar month; (ii) Investments of any Foreign Subsidiary in
or to another Foreign Subsidiary; and (iii) Investments of any other
Subsidiaries in or to other Subsidiaries or Borrower and Investments by Borrower
in any other Subsidiaries not to exceed One Hundred Thousand Dollars ($100,000)
in the aggregate in any fiscal year;
(f)    Investments not to exceed One Hundred Thousand Dollars ($100,000) in the
aggregate in any fiscal year consisting of (i) travel advances and employee
relocation loans and other employee loans and advances in the ordinary course of
business, and (ii) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plan agreements approved by Borrower’s Board of
Directors;
(g)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrower’s business;
(h)    Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (h) shall not
apply to Investments of Borrower in any Subsidiary; and
(i)    Joint ventures or strategic alliances in the ordinary course of
Borrower’s business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrower do not exceed One Hundred Thousand Dollars
($100,000) in the aggregate in any fiscal year.
“Permitted Liens” means the following:
(a)    Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Advances) or arising
under this Agreement or the other Loan Documents;
(b)    Liens for taxes, fees, assessments or other governmental charges or
levies, either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrower maintains adequate reserves, provided the
same have no priority over any of Bank’s security interests;
(c)    Liens securing obligations not to exceed One Hundred Thousand Dollars
($100,000) in the aggregate (i) upon or in any Equipment (other than Equipment
financed by a Credit Extension) acquired or held by Borrower or any of its
Subsidiaries to secure the purchase price of such Equipment or indebtedness
incurred solely for the purpose of financing the acquisition or lease of such
Equipment, or (ii) existing on such Equipment at the time of its acquisition,
provided that the Lien is confined solely to the property so acquired and
improvements thereon, and the proceeds of such Equipment;
(d)    Liens incurred in connection with the extension, renewal or refinancing
of the indebtedness secured by Liens of the type described in clauses (a)
through (c) above, provided that any extension, renewal or replacement Lien
shall be limited to the property encumbered by the existing Lien and the
principal amount of the indebtedness being extended, renewed or refinanced does
not increase;
(e)    Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.5 (attachment) or 8.9
(judgments);

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


(f)    (i) Non-exclusive licenses or sublicenses and (ii) exclusive licenses set
forth on the Schedule granted in the ordinary course of Borrower’s business and,
with respect to any licenses where Borrower is the licensee, any interest or
title of a licensor or under any such license or sublicense;
(g)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the applicable Person; and
(h)    deposits to secure the performance of bids, trade contracts (other than
for borrowed money), contracts for the purchase of property, leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case, incurred in the ordinary course of business and not
representing an obligation for borrowed money.
“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrower or any Subsidiary of:
(a)    Inventory in the ordinary course of business;
(b)    Non-exclusive licenses and similar arrangements for the use of the
property of Borrower or its Subsidiaries in the ordinary course of business;
(c)    Worn-out or obsolete Equipment not financed with the proceeds of a Credit
Extension;
(d)    During the 2012 calendar year, Borrower’s assets located in Asia and the
Cayman Islands; or
(e)    Other assets of Borrower or its Subsidiaries that do not in the aggregate
exceed One Hundred Thousand Dollars ($100,000) during any fiscal year.
“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.
“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.
“Prohibited Territory” means any person or country listed by the Office of
Foreign Assets Control of the United States Department of Treasury as to which
transactions between a United States Person and that territory are prohibited.
“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of Borrower.
“Revolving Line” means a Credit Extension of up to Two Million Dollars
($2,000,000) (inclusive of the aggregate face amount of Letters of Credit issued
under the Letter of Credit Sublimit and the aggregate limits of the corporate
credit cards issued to Borrower and merchant credit card processing reserves
under the Credit Card Services Sublimit.
“Revolving Maturity Date” means December 14, 2013.
“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.
“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, Chief Executive Office State and the Borrower State and other
applicable federal, state or local government offices identifying all current
security interests filed in the Collateral and Liens of record as of the date of
such report.

Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


“Sublimits” has the meaning assigned in Section 2.1(b)(i).
“Subordinated Debt” means any debt incurred by Borrower that is subordinated in
writing to the debt owing by Borrower to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrower and Bank).
“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrower, either directly or through an Affiliate.
“Term Loan” means a Credit Extension of up to Three Million Dollars
($3,000,000).
“Term Loan Advance” means a cash advance or cash advances made pursuant to
Section 2.1(c).
“Term Loan Maturity Date” means June 14, 2015.
“Term Loan Maximum Amount” means Three Million Dollars ($3,000,000).
“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrower connected with
and symbolized by such trademarks.







Exhibit A – Page #PageNum#



--------------------------------------------------------------------------------


DEBTOR:            RAINMAKER SYSTEMS, INC.
SECURED PARTY:        COMERICA BANK
EXHIBIT B
COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT
All personal property of Debtor of every kind, whether presently existing or
hereafter created or acquired, and wherever located, including but not limited
to: (a) all accounts (including health-care-insurance receivables), chattel
paper (including tangible and electronic chattel paper), deposit accounts,
documents (including negotiable documents), equipment (including all accessions
and additions thereto), general intangibles (including payment intangibles and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;
and (b) any and all cash proceeds and/or noncash proceeds thereof, including,
without limitation, insurance proceeds, and all supporting obligations and the
security therefor or for any right to payment. All terms above have the meanings
given to them in the California Uniform Commercial Code, as amended or
supplemented from time to time.
Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment from the sale,
licensing or disposition of all or any part of, or rights in, the Intellectual
Property (the “Rights to Payment”). Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of June 14, 2012, include the Intellectual Property to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment.



Exhibit B – Page #PageNum#



--------------------------------------------------------------------------------


EXHIBIT C


TECHNOLOGY & LIFE SCIENCES DIVISION
LOAN ANALYSIS
LOAN ADVANCE/PAYDOWN REQUEST FORM
DEADLINE FOR SAME DAY PROCESSING IS 3:00* P.M, P.S.T.
DEADLINE FOR CREDIT EXTENSIONS IS 3:00 P.M., P.S.T.**
DEADLINE FOR WIRE TRANSFERS IS 1.30 P.M, P.S.T.


*At month end and the day before a holiday, the cut off time is 1:30 P.M.,
P.S.T.
**Subject to 3 day advance notice.


TO: Loan Analysis                     DATE: _____________________    TIME:
______________________
FAX #: (650) 462-6061




FROM: Rainmaker Systems, Inc.
      Borrower’s Name


FROM:                
      Authorized Signer’s Name


FROM:                
      Authorized Signature (Borrower)


PHONE #                


FROM ACCOUNT#:                
(please include Note number, if applicable)


TO ACCOUNT#:                
(please include Note number, if applicable)




TELEPHONE REQUEST (For Bank Use Only):


The following person is authorized to request the loan payment
transfer/loan advance on the designated account and is known to me.




   ____________________________________________________
   Authorized Requester & Phone #


   ____________________________________________________
   Received by (Bank ) & Phone #


   ____________________________________________________
   Authorized Signature (Bank)





REQUESTED TRANSACTION TYPE    REQUESTED DOLLAR AMOUNT


PRINCIPAL INCREASE* (ADVANCE) $________________________________________
PRINCIPAL PAYMENT (ONLY) $________________________________________


OTHER INSTRUCTIONS:
_________________________________________________________________________________
_________________________________________________________________________________
_________________________________________________________________________________


For Bank Use Only


Date Rec’d:
Time:
Comp. Status: YES NO
Status Date:
Time:
Approval:





All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for an advance confirmed by this Borrowing Certificate,
including without limitation the representation that Borrower has paid for and
owns the equipment financed by Bank; provided, however, that those
representations and warranties expressly referring to another date shall be
true, correct and complete in all material respects as of such date.


*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE? (PLEASE CIRCLE ONE) YES NO
If YES, the Outgoing Wire Transfer Instructions must be completed below.


OUTGOING WIRE TRANSFER INSTRUCTIONS Fed Reference Number Bank Transfer Number
                        ____________________ ______________________


The items marked with an asterisk (*) are required to be completed.
*Beneficiary Name
 
*Beneficiary Account Number
 
*Beneficiary Address
 
Currency Type
US DOLLARS ONLY
*ABA Routing Number (9 Digits)
 
*Receiving Institution Name
 
*Receiving Institution Address
 
*Wire Amount
$


Exhibit C- Page #PageNum#



--------------------------------------------------------------------------------





Exhibit C- Page #PageNum#



--------------------------------------------------------------------------------




EXHIBIT D


FORM OF BORROWING BASE CERTIFICATE




REPORT OF ACCOUNTS RECEIVABLE AND INVENTORY
 
 
 
(Note: Company should retain a copy of this report for its records.)


We submit the following information in connection with the Loan and Security
Agreement(s)
 
 
heretofore executed by the undersigned in favor of Comerica Bank.
 
 
This report is dated:
 
 
 
 
 
 
 
This reports sequential transmittal number is:
 
 
 
—
 
 
 
 
 
 
 
 
 
 
 
 
 
ACCOUNTS RECEIVABLE AND INVENTORY
 
 
 
 
 
 
1.
Accounts Receivable Balance as of
 
 
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
2.
Charges Billed This Period to Date (Dr to A/R)
 
 
 
 
+


—


3.
Credits Period to Date (Cr to A/R)
 
 
 
 
 
 
 
A. Payments ( - )
—


 
 
 
 
 
 
 
 
B. Adjustments ( +/- )
—


 
 
 
 
 
—


—


4.
New Accounts Receivable Balance as of
 
 
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
5.
Ineligible Accounts (see detailed Worksheets)
 
 
 
 
—


—


6.
Net Eligible Accounts Receivable (Line 4 less Line 5)
 
 
 
 
$


—


7.
Accounts Receivable Loan Formula:
 
80
%
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
8.
Inventory Loan Formula (Line 8, Inventory BBC)
 
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
9.
A. Total Collateral Loan Formula ( Line 7 + Line 8) or
 
 
 
 
$


—


 
B. Maximum Loan Amount
 
 
 
 
 
 
 
—


 
 
 
 
 
 
 
 
 
 
 
LOAN
 
 
 
 
 
 
 
 
10.
Loan Balance Per Last Report dated:
 
 
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
11.
Less Loan Payments
 
 
 
 
 
 
—


—


 
( If submitting manually, attach tape to illustrate calculation of payments
total - since LAST REPORT)
 
 
 
 
 
 
 
 
 
 
 
 
 
12.
Sub Total
 
 
 
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
13.
Plus Advances and Other Obligations
 
 
 
 
 
 
 
A. Advances Since Last Report
—


 
( If sending manually, attach tape to illustrate calculation )
 
 
 
B. This Advance
 
—


 
 
 
 
 
 
 
C. Other Obligations (e.g., LC's, ACH Limits,
—


 
 
 
 
+


—


 
      Credit Card Accounts, F/X Sublimit/Usage)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14.
Current Loan Balance
 
 
 
 
 
 
$


—


 
 
 
 
 
 
 
 
 
 
15.
Net Loan Availability (The lesser of Lines 9 A or 8 B, less Line 14)
 
$


—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Name
 
 
 
 
Authorized Signature
 
 
 
 
 
 
 
 
 
 




Exhibit D - Page #PageNum#



--------------------------------------------------------------------------------






EXHIBIT E


COMPLIANCE CERTIFICATE




Please send all Required Reporting to:                Comerica Bank
Technology & Life Sciences Division
Loan Analysis Department
250 Lytton Avenue
3rd Floor, MC 4240
Palo Alto CA 94301
Phone: (650) 462-6060
Fax: (650) 462-6061


FROM: RAINMAKER SYSTEMS, INC.


The undersigned authorized Officer of Rainmaker Systems, Inc. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (the “Agreement”), (i) Borrower
is in complete compliance for the period ending             , 201___ with all
required covenants, including without limitation the ongoing registration of
intellectual property rights in accordance with Section 6.8, except as noted
below and (i) all representations and warranties of Borrower stated in the
Agreement are true and correct in all material respects as of the date hereof;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date. Attached herewith are the required documents supporting the above
certification (“Supporting Documents”). The Officer further certifies the
Supporting Documents are prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and are consistently applied form one period to the
next except as explained in an accompanying letter or footnotes.


Please indicate compliance status by circling Yes/No under “Complies” or
“Applicable” column,


REPORTING COVENANTS
REQUIRED
COMPLIES


Company Prepared Monthly F/S
Monthly, within 20 days
YES
NO
Compliance Certificate
Monthly, within 20 days
YES
NO
CPA Audited. Unqualified F/S
Annually, within 120 days of FYE
YES
NO
Borrowing Base Cert, A/R & A/P Agings
Monthly. within 20 days
YES
NO
Annual Business Plan, Budgets, Sales Projections
Upon request of Bank
YES
NO
Intellectual Property Report
Quarterly within 30 days
YES
NO
Audit
Semi-annual
YES
NO
 
 
 
 
If Public:
 
 
 
10-Q
Quarterly, within 5 days of SEC filing (50 days)
YES
NO
10-K
Annually, within 5 days of SEC filing (95 days)
YES
NO
 
 
 
 
Total amount of Borrower’s cash and investments maintained with Bank
Amount: $____________________________
YES
NO



 
          DESCRIPTION
APPLICABLE
Legal Action > $100,000 (Sect. 6.2(iv))
Notify promptly upon notice _____________________
YES
NO
Inventory Disputes> $100,000 (Sect. 6.3)
Notify promptly upon notice _____________________
YES
NO
Mergers & Acquisitions> $100,000 (Sect. 7.3)
Notify promptly upon notice _____________________
YES
NO
Cross default with other agreements >$100,000 (Sect. 8.7)
Notify promptly upon notice _____________________
YES
NO
Judgments > $100,000 (Sect. 8.9)
Notify promptly upon notice _____________________
YES
NO



FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED
 
 
 
 
 
 
 
Minimum Liquidity Ratio
1.25:1.00
_____:1.00
YES
NO
Minimum Cash at Bank
See Section 6.7(a)
$________________________
YES
NO




Exhibit E - Page #PageNum#



--------------------------------------------------------------------------------


FINANCIAL COVENANTS
REQUIRED
ACTUAL
COMPLIES
Permitted Indebtedness for equipment leases
<$100,000
$________________________
YES
NO
Permitted Investments for stock repurchase
<$100,000
$________________________
YES
NO
Permitted Investments for subsidiaries (excluding Asia those
between UK Subs)
<$100,000
$________________________
YES
NO
Permitted Investments between Asia and UK Subs
<$1,000,000
$________________________
YES
NO
Permitted Investments for employee loans
<$100,000
$________________________
YES
NO
Permitted Investments for joint ventures
<$100,000
$________________________
YES
NO
Permitted Liens for equipment leases
<$100,000
$________________________
YES
NO
Permitted Transfers
<$100,000
$________________________
YES
NO



Please Enter Below Comments Regarding Violations:

Exhibit E - Page #PageNum#



--------------------------------------------------------------------------------




The undersigned further acknowledges that at any time Borrower is not in
compliance with all the terms set forth in the Agreement, including, without
limitation, the financial covenants, no credit extensions will be made.


Very truly yours,


                        
Authorized Signer


                        
Name


                        
Title



Exhibit E - Page #PageNum#



--------------------------------------------------------------------------------


EXHIBIT F


Prime Referenced Rate Addendum
To Loan and Security Agreement


This Prime Referenced Rate Addendum to Loan and Security Agreement (this
“Addendum”) is entered into as of June 14, 2012, by and between Comerica Bank
(“Bank”) and Rainmaker Systems, Inc., a Delaware corporation (“Borrower”). This
Addendum supplements the terms of the Loan and Security Agreement dated June 14,
2012 (as the same may be amended, modified, supplemented, extended or restated
from time to time, the “Agreement”).
1.
Definitions. As used in this Addendum, the following terms shall have the
following meanings. Initially capitalized terms used and not defined in this
Addendum shall have the meanings ascribed thereto in the Agreement.

a.“Applicable Margin” means:
(i)    with respect to Obligations consisting of Advances, one and one half
percent (1.50%) per annum; and
(ii)    with respect to Obligations consisting of Term Loan Advances and all
other Obligations (other than Advances) two and one quarter percent (2.25%) per
annum.
b.“Business Day” means any day, other than a Saturday, Sunday or any other day
designated as a holiday under Federal or applicable State statute or regulation,
on which Bank is open for all or substantially all of its domestic and
international business (including dealings in foreign exchange) in San Jose,
California, and, in respect of notices and determinations relating the Daily
Adjusting LIBOR Rate, also a day on which dealings in dollar deposits are also
carried on in the London interbank market and on which banks are open for
business in London, England.
c.“Change in Law” means the occurrence, after the date hereof, of any of the
following: (i) the adoption or introduction of, or any change in any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not applicable to Bank on such date, or (ii) any change
in interpretation, administration or implementation thereof of any such law,
treaty, rule or regulation by any Governmental Authority, or (iii) the issuance,
making or implementation by any Governmental Authority of any interpretation,
administration, request, regulation, guideline, or directive (whether or not
having the force of law), including any risk-based capital guidelines. For
purposes of this definition, (x) a change in law, treaty, rule, regulation,
interpretation, administration or implementation shall include, without
limitation, any change made or which becomes effective on the basis of a law,
treaty, rule, regulation, interpretation administration or implementation then
in force, the effective date of which change is delayed by the terms of such
law, treaty, rule, regulation, interpretation, administration or implementation,
and (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act (Pub. L.
111-203, H.R. 4173) and all requests, rules, regulations, guidelines,
interpretations or directives promulgated thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, issued or promulgated, whether before or after the date
hereof, and (z) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall each be deemed to be a
"Change in Law", regardless of the date enacted, adopted, issued or implemented.
d.“Daily Adjusting LIBOR Rate” means, for any day, a per annum interest rate
which is equal to the quotient of the following:
(1)
for any day, the per annum rate of interest determined on the basis of the rate
for deposits in United States Dollars for a period equal to one (1) month
appearing on Page BBAM of the Bloomberg Financial Markets Information Service as
of 8:00 a.m. (California time) (or as soon thereafter as practical) on such day,
or if such day is not a Business Day, on the immediately preceding Business Day.
In the event that such rate does not appear on Page BBAM of the Bloomberg
Financial Markets Information Service (or otherwise on such Service) on any day,
the “Daily Adjusting LIBOR Rate” for such day shall be determined by reference
to such other publicly available service for displaying eurodollar rates as may
be reasonably selected by Bank, or in the absence of such other service, the
“Daily Adjusting LIBOR Rate” for such day shall, instead, be determined based
upon the average of the rates at which Bank is offered dollar deposits at or
about 8:00 a.m. (California time) (or as soon thereafter as practical), on such
day, or if such day is not a Business Day, on the immediately preceding Business
Day, in the interbank eurodollar market in an amount comparable to the
outstanding principal amount of the Obligations and for a period equal to one
(1) month;


Exhibit F - Page 37



--------------------------------------------------------------------------------


divided by
(2)
1.00 minus the maximum rate (expressed as a decimal) on such day at which Bank
is required to maintain reserves on "Euro-currency Liabilities" as defined in
and pursuant to Regulation D of the Board of Governors of the Federal Reserve
System or, if such regulation or definition is modified, and as long as Bank is
required to maintain reserves against a category of liabilities which includes
eurodollar deposits or includes a category of assets which includes eurodollar
loans, the rate at which such reserves are required to be maintained on such
category.

e.“Governmental Authority” means the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including, without limitation, any supranational bodies such as the
European Union or the European Central Bank).
f.“LIBOR Lending Office” means Bank's office located in the Cayman Islands,
British West Indies, or such other branch of Bank, domestic or foreign, as it
may hereafter designate as its LIBOR Lending Office by notice to Borrower.
g."Prime Rate" means the per annum interest rate established by Bank as its
prime rate for its borrowers, as such rate may vary from time to time, which
rate is not necessarily the lowest rate on loans made by Bank at any such time.
h."Prime Referenced Rate" means, for any day, a per annum interest rate which is
equal to the Prime Rate in effect on such day, but in no event and at no time
shall the Prime Referenced Rate be less than the sum of the Daily Adjusting
LIBOR Rate for such day plus two and one-half percent (2.50%) per annum. If, at
any time, Bank determines that it is unable to determine or ascertain the Daily
Adjusting LIBOR Rate for any day, the Prime Referenced Rate for each such day
shall be the Prime Rate in effect at such time, but not less than two and
one-half percent (2.50%) per annum.


2.Interest Rate Options. Subject to the terms and conditions of this Addendum,
the Obligations under the Agreement shall bear interest at the Prime Referenced
Rate plus the Applicable Margin.


3.Payment of Interest. Accrued and unpaid interest on the unpaid balance of the
Obligations outstanding under the Agreement shall be payable monthly, in
arrears, on the first Business Day of each month, until maturity (whether as
stated herein, by acceleration, or otherwise). In the event that any payment
under this Addendum becomes due and payable on any day which is not a Business
Day, the due date thereof shall be extended to the next succeeding Business Day,
and, to the extent applicable, interest shall continue to accrue and be payable
thereon during such extension at the rates set forth in this Addendum. Interest
accruing hereunder shall be computed on the basis of a year of 360 days, and
shall be assessed for the actual number of days elapsed, and in such
computation, effect shall be given to any change in the applicable interest rate
as a result of any change in the Prime Referenced Rate on the date of each such
change.


4.Bank's Records. The amount and date of each advance under the Agreement, its
applicable interest rate, and the amount and date of any repayment shall be
noted on Bank's records, which records shall be conclusive evidence thereof,
absent manifest error; provided, however, any failure by Bank to make any such
notation, or any error in any such notation, shall not relieve Borrower of its
obligations to repay Bank all amounts payable by Borrower to Bank under or
pursuant to this Addendum and the Agreement, when due in accordance with the
terms hereof.


5.Default Interest Rate. From and after the occurrence of any Event of Default,
and so long as any such Event of Default remains unremedied or uncured
thereafter, the Obligations outstanding under the Agreement shall bear interest
at a per annum rate of five percent (5%) above the otherwise applicable interest
rate hereunder, which interest shall be payable upon demand. In addition to the
foregoing, a late payment charge equal to five percent (5%) of each late payment
hereunder may be charged on any payment not received by Bank within ten (10)
calendar days after the payment due date therefor, but acceptance of payment of
any such charge shall not constitute a waiver of any Event of Default under the
Agreement. In no event shall the interest payable under this Addendum and the
Agreement at any time exceed the maximum rate permitted by law.


6.Prepayment. Borrower may prepay all or part of the outstanding balance of any
Obligations at any time without premium or penalty. Any prepayment hereunder
shall also be accompanied by the payment of all accrued and unpaid interest on
the amount so prepaid. Borrower hereby acknowledges and agrees that the
foregoing shall not, in any way whatsoever, limit, restrict, or otherwise affect
Bank's right to make demand for payment of all or any part of the Obligations
under the Agreement due on a demand basis in Bank's sole and absolute
discretion.

Exhibit F - Page 37



--------------------------------------------------------------------------------




7.Regulatory Developments or Other Circumstances Relating to the Daily Adjusting
LIBOR Rate.
a.If any Change in Law shall: (a) subject Bank to any tax, duty or other charge
with respect to this Addendum or any Obligations under the Agreement, or shall
change the basis of taxation of payments to Bank of the principal of or interest
under this Addendum or any other amounts due under this Addendum in respect
thereof (except for changes in the rate of tax on the overall net income of Bank
or its LIBOR Lending Office imposed by the jurisdiction in which Bank's
principal executive office or LIBOR Lending Office is located); or (b) impose,
modify or deem applicable any reserve (including, without limitation, any
imposed by the Board of Governors of the Federal Reserve System), special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by Bank, or shall impose on Bank or the foreign
exchange and interbank markets any other condition affecting this Addendum or
the Obligations; and the result of any of the foregoing is to increase the cost
to Bank of maintaining any part of the Obligations or to reduce the amount of
any sum received or receivable by Bank under this Addendum by an amount deemed
by Bank to be material, then Borrower shall pay to Bank, within fifteen (15)
days of Borrower's receipt of written notice from Bank demanding such
compensation, such additional amount or amounts as will compensate Bank for such
increased cost or reduction. A certificate of Bank, prepared in good faith and
in reasonable detail by Bank and submitted by Bank to Borrower, setting forth
the basis for determining such additional amount or amounts necessary to
compensate Bank shall be conclusive and binding for all purposes, absent
manifest error.
b.In the event that any Change in Law affects or would affect the amount of
capital required or expected to be maintained by Bank (or any corporation
controlling Bank), and Bank determines that the amount of such capital is
increased by or based upon the existence of any obligations of Bank hereunder or
the maintaining of any Obligations, and such increase has the effect of reducing
the rate of return on Bank's (or such controlling corporation's) capital as a
consequence of such obligations or the maintaining of such Obligations to a
level below that which Bank (or such controlling corporation) could have
achieved but for such circumstances (taking into consideration its policies with
respect to capital adequacy), then Borrower shall pay to Bank, within fifteen
(15) days of Borrower's receipt of written notice from Bank demanding such
compensation, additional amounts as are sufficient to compensate Bank (or such
controlling corporation) for any increase in the amount of capital and reduced
rate of return which Bank reasonably determines to be allocable to the existence
of any obligations of Bank hereunder or to maintaining any Obligations. A
certificate of Bank as to the amount of such compensation, prepared in good
faith and in reasonable detail by Bank and submitted by Bank to Borrower, shall
be conclusive and binding for all purposes absent manifest error.


8.Legal Effect. Except as specifically modified hereby, all of the terms and
conditions of the Agreement remain in full force and effect.


9.Conflicts. As to the matters specifically the subject of this Addendum, in the
event of any conflict between this Addendum and the Agreement, the terms of this
Addendum shall control.
[Signature Page Follows]    [Signature Page to Prime Referenced Rate Addendum to
Loan and Security Agreement]


IN WITNESS WHEREOF, the parties have agreed to the foregoing as of the date
first set forth above.
COMERICA BANK                        RAINMAKER SYSTEMS, INC.


By: /s/ Jeff Hasselman                        By: /s/ Timothy
Burns                        
Name: Jeff Hasselman                        Name: Timothy
Burns                    
Its: Vice President                        Its: Chief Financial
Officer                        









Exhibit F - Page 37

